DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This application has been transferred to Primary Examiner Quang Nguyen, Ph.D. in AU 1631.
Claims 546-547 are pending in the present application, and they are examined on the merits herein. 

Priority
The present application is a CON of US application with the Serial Number 16/397,423, filed on 04/29/2019, now US Patent 11359211; which is a CON of US application with the Serial Number 14/790,147, filed on 07/02/2015, now US Patent 10273501; which is a CON of US application with the Serial Number 14/653,144, filed on 06/17/2015, now US Patent 9970024; which a 371 of PCT/US 13/75317, filed on 12/16/2013; which claims benefit of the provisional application 61/779,169, filed on 03/13/2013; and the provisional application 61/738,355, filed on 12/17/2012.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 546-547 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116. 
 Claim 546 encompasses an RNA-guided genome editing system for use in a eukaryotic cell comprising: (1) a guide RNA sequence or a first nucleic acid sequence encoding the guide RNA sequence and (2) any Cas enzyme as long as it forms a complex with the guide RNA sequence (not necessarily limited to Cas9 enzyme and/or any Cas enzyme of Type II CRISPR system), or a second nucleic acid sequence encoding the Cas enzyme, wherein the guide RNA sequence comprises a spacer sequence complementary to a target nucleic acid sequence within the eukaryotic cell and a scaffold sequence, and wherein the guide RNA sequence is a crRNA-tracrRNA fusion transcript of between 100 and 250 nucleotides.  Claims 547 encompasses a method of altering a eukaryotic cell comprising: providing the eukaryotic cell with a guide RNA having a spacer sequence complementary to genomic DNA of the eukaryotic cell and a scaffold sequence, providing the eukaryotic cell with any Cas enzyme of a Type II CRISPR system that interacts with the guide RNA and cleaves the genomic DNA in a site specific manner, wherein the guide RNA binds to complementary genomic DNA and the Cas enzyme of a Type II CRISPR system cleaves the genomic DNA in a site specific manner, and wherein the guide RNA is a crRNA-tracrRNA fusion transcript of between 100 nucleotides and 250 nucleotides. 
Apart from disclosing exclusively the Cas9 enzyme for RNA-guided genome engineering in a eukaryotic cell (see at least Summary and Examples I-XVIII); the instant disclosure fails to provide sufficient written description for any other Cas enzyme members of the Type II CRISPR system, let alone any other Cas enzymes that can form a complex with a guide RNA sequence that is a crRNA-tracrRNA fusion transcript of between 100 and 250 nucleotides for RNA-guided genome editing in a eukaryotic cell as claimed broadly.  For example, what are the exact structural elements do other non-Cas9 enzymes possess such that they still have the desired property for RNA-guided genome editing (e.g., cleaving the genomic DNA of a eukaryotic cell in a site-specific manner) in a eukaryotic cell?  Since the prior art at about the effective filing date of the present application (12/17/2012) failed to provide sufficient written description for the aforementioned issue as evidenced at least by the teachings of Doudna et al (US 2014/0068797; IDS), Zhang et al (US 8,795,965; IDS), Kim et al (US 2015/0322457; IDS) and Chen et al (US 2016/0017366; IDS); it is incumbent upon the present application to do so.  The present application also fails to provide a representative number of species for a broad genus of a Cas enzyme of a Type II CRISPR system, let alone a broad genus of any Cas enzyme for an RNA-guided genome editing system in a eukaryotic cell and for use in a method of altering a eukaryotic cell as claimed broadly. 
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the complete detailed structure of a representative number of species for a broad genus of a Cas enzyme of a Type II CRISPR system, let alone a broad genus of any Cas enzyme for an RNA-guided genome editing system in a eukaryotic cell and for use in a method of altering a eukaryotic cell as claimed broadly, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 546-547 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Doudna et al (US 2014/0068797 with an effective filing date of 05/25/2012; IDS).
Claim 546 is directed to an RNA-guided genome editing system for use in a eukaryotic cell (intended use) comprising: (1) a guide RNA sequence or a first nucleic acid sequence encoding the guide RNA sequence and (2) a Cas enzyme that forms a complex with the guide RNA sequence, or a second nucleic acid sequence encoding the Cas enzyme, wherein the guide RNA sequence comprises a spacer sequence complementary to a target nucleic acid sequence within the eukaryotic cell and a scaffold sequence, and wherein the guide RNA sequence is a crRNA-tracrRNA fusion transcript of between 100 and 250 nucleotides.  Claims 547 is drawn to a method of altering a eukaryotic cell comprising: providing the eukaryotic cell with a guide RNA having a spacer sequence complementary to genomic DNA of the eukaryotic cell and a scaffold sequence, providing the eukaryotic cell with a Cas enzyme of a Type II CRISPR system that interacts with the guide RNA and cleaves the genomic DNA in a site specific manner, wherein the guide RNA binds to complementary genomic DNA and the Cas enzyme of a Type II CRISPR system cleaves the genomic DNA in a site specific manner, and wherein the guide RNA is a crRNA-tracrRNA fusion transcript of between 100 nucleotides and 250 nucleotides. 
Doudna et al disclosed at least a composition comprising: (a) a DNA-targeting RNA comprising: (i) a first segment comprising a nucleotide sequence that is complementary to a sequence in a target DNA, and (ii) a second segment that interacts with a site-directed modifying polypeptide; and (b) the site-directed modifying polypeptide (e.g., Cas9/Csn1 endonuclease from Streptococcus pyogenes), for site-specific modification of a target DNA (e.g., in naked DNA in vitro, chromosomal DNA in cells in vitro, chromosomal DNA in cells in vivo); and a method of site-specific modification of a target DNA in chromosomal DNA in eukaryotic cells using the same composition (Abstract; Summary; particularly paragraphs [0008]-[0009], [0017], [0021], [0131]-[0132], [0136]-[0137], [0165]-[0167], [0169]-[0170], [0177]-[0178], [0185], [0188], [0226], [0237]-[0238], [0253]-[0254], [0256], [0260], [0444]; Example 1 and Fig. 1).  Doudna et al taught that the DNA-targeting RNA comprises: (i) a crRNA molecule comprising both the DNA-targeting segment of the DNA-targeting RNA and a stretch of nucleotides that forms one half of a double stranded RNA duplex (dsRNA duplex) of the protein-binding segment of the DNA-targeting RNA, and (ii) a tracrRNA molecule comprising a stretch of nucleotides that forms the other half of the dsRNA duplex of the protein-binding segment of the DNA-targeting RNA, wherein the DNA-targeting RNA can be in the form of a double-molecule DNA-targeting RNA or a single-guide RNA (paragraphs [0136]-[0137]).  Doudna et al taught that a single-guide RNA can be comprised at least of a DNA-targeting segment with a length from about 12 nt to about 30 nt (paragraph [0166]) and a protein-binding segment of a DNA-targeting RNA having a length from about 10 to about 100 nucleotides (paragraph [0183]).  Doudna et al stated explicitly “As an illustrative, non-limiting example, a protein-binding segment of a DNA targeting RNA that comprises two separate molecules can comprise (i) base pairs 40-75 of a first RNA molecule that is 100 base pairs in length; and (ii) base pairs 10-25 of a second RNA molecule that is 50 base pairs in length” (paragraph [0130]).  An exemplary tracrRNA molecule is the 75-bp tracrRNA and an exemplary 42-nt crRNA containing a variable 20nt-DNA targeting segment are also depicted in Fig. 9.  Doudna et al disclosed that Cas9/Csn1 endonuclease can be isolated naturally occurring Cas9/Csn1 protein (paragraph [0187]), or isolated and purified from a recombinant E. coli (Example 1, and paragraph [0595]); and that at least a DNA-targeting RNA can be introduced into a cell via electroporation (paragraphs [0282]).  Figs. 1A-B below depicts schematically two exemplary DNA-targeting RNAs (double-molecule and single gRNA), each associated with a site-directed modifying polypeptide and a DNA-targeting RNA.  Doudna et al also taught targeted cells include a bacterial cell, an archaeal cell, a fungal cell (e.g., yeast) and a mammalian cell (paragraph [0273]), as well as using a donor sequence with homology to a cleaved target DNA sequence for insertion into the target DNA sequence at the cleavage site induced by a site-directed modifying polypeptide via homology-directed repair (HDR) (paragraphs [0258], [0260], [0299] and [0301]).  Doudna et al further taught that multiple DNA-targeting RNAs are used simultaneously in the same cell, wherein the DNA-targeting RNAs target at different locations on the same target DNA or on different target DNAs (paragraph [0444]).

    PNG
    media_image1.png
    612
    491
    media_image1.png
    Greyscale

Accordingly, the teachings of Doudna et al meet every limitation of the instant claims as claimed broadly.  Therefore, the reference anticipates the instant claims.

Claims 546-547 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Zhang et al (US 8,795,965 with an effective filing date of 12/12/2012; IDS).
Claim 546 is directed to an RNA-guided genome editing system for use in a eukaryotic cell (intended use) comprising: (1) a guide RNA sequence or a first nucleic acid sequence encoding the guide RNA sequence and (2) a Cas enzyme that forms a complex with the guide RNA sequence, or a second nucleic acid sequence encoding the Cas enzyme, wherein the guide RNA sequence comprises a spacer sequence complementary to a target nucleic acid sequence within the eukaryotic cell and a scaffold sequence, and wherein the guide RNA sequence is a crRNA-tracrRNA fusion transcript of between 100 and 250 nucleotides.  Claims 547 is drawn to a method of altering a eukaryotic cell comprising: providing the eukaryotic cell with a guide RNA having a spacer sequence complementary to genomic DNA of the eukaryotic cell and a scaffold sequence, providing the eukaryotic cell with a Cas enzyme of a Type II CRISPR system that interacts with the guide RNA and cleaves the genomic DNA in a site specific manner, wherein the guide RNA binds to complementary genomic DNA and the Cas enzyme of a Type II CRISPR system cleaves the genomic DNA in a site specific manner, and wherein the guide RNA is a crRNA-tracrRNA fusion transcript of between 100 nucleotides and 250 nucleotides. 
Zhang et al disclosed at least an engineered CRISPR-Cas9 system and a method of altering/modifying expression of a target polynucleotide (e.g., within a cellular genome) in a eukaryotic cell (e.g., a plant cell, a mammal cell), comprising introducing and allowing a CRISPR complex to bind to the target polynucleotide to effect cleavage of said target polynucleotide; wherein the CRISPR complex comprises a CRISPR-Cas9 enzyme complexed with a guide sequence (e.g., between 10-30 nucleotides in length) hybridized to a target sequence within said target polynucleotide, wherein said guide sequence is linked to a tracr mate sequence (or crRNA) which in turn hybridizes to a tracr sequence (or tracrRNA); the same method comprising the delivery of one or more vectors to said eukaryotic cells, wherein the one or more vectors drive expression of one or more of : the CRISPR-Cas9 enzyme, the guide sequence linked to the tracr mate sequence, and the tracr sequence (see at least Summary of the Invention; particularly col. 5, lines 17-29; col. 7, lines 7-44; col. 19, lines 44-53; col. 28, lines 62-65; col. 30, lines 27-59; col. 31, lines 49-61; col. 36, lines 38-63; and issued claims 1-30).  Zhang et al disclosed specifically exemplary single polynucleotides comprising a guide sequence, a tracr mate sequence, and a tracr sequence arranged in the 5’ to 3’ orientation, that have SEQ ID NO: 21 (137 basepairs), SEQ ID NO: 22 (123 basepairs), SEQ ID NO: 23 (110 basepairs), SEQ ID NO: 24 (102 basepairs), SEQ ID NO: 25 (88 basepairs) and SEQ ID NO: 26 (76 basepairs) (col. 30, lines 27-53; and Sequence listing).  Zhang et al further taught that sequences with SEQ ID Nos. 21-23 are used in combination with Cas9 from S. thermophilus CRISPR1, while sequences with SEQ ID Nos. 24-26 are used in combination with Cas9 from S. pyogenes (col. 30, lines 53-56).
Thus, the teachings of Zhang et al meet every limitation of the instant claims as claimed broadly.  Therefore, the reference anticipates the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 546-547 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,273,501; claims 1-7 of U.S. Patent No. 9,023,649; claims 1-53 of U.S. Patent No. 10,435,708; claims 1-9 of U.S. Patent No. 9,260,723; claims 1-25 of U.S. Patent No. 10,526,618; claims 1-34 of U.S. Patent No. 10,787,684; OR claims 1-11 of U.S. Patent No. 10,563,225. 
Although the claims at issue are not identical, they are not patentably distinct from each other because a method of altering a eukaryotic cell using a guide RNA between about 10 to about 250 nucleotides in U.S. Patent No. 10,273,501 or in U.S. Patent No. 9,023,649; methods of deleting a target nucleic acid sequence from a locus and/or multiplexing genomic editing of target nucleic acids in a human cell using a guide RNA between 10-250 nucleotides in U.S. Patent No. 10,435,708; a method of integrating foreign DNA into a genomic nucleic acid sequence of a eukaryotic cell using a guide RNA sequence between about 10 to about 250 nucleotides in U.S. Patent No. 9,260,723; a method of altering a eukaryotic germline cell derived from an organism using one or more guide RNAs about 100 nucleotides in U.S. Patent No. 10,526,618; OR a method of altering target DNA in a human cell or in a human induced pluripotent stem cell in vitro using a guide RNA between about 10 to about 500 nucleotides in U.S. Patent No. 10,787,684 and U.S. Patent No. 10,563,225, respectively, encompasses and/or anticipates a method of altering a eukaryotic cell and an RNA-guide genome editing system for use in a eukaryotic cell in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub- should the genus issue as a patent after the species of sub-genus.

Claim 546 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-68 of U.S. Patent No. 11,359,211; claims 1-7 of U.S. Patent No. 9,970,024; claims 1-32 of U.S. Patent No. 10,640,789; claims 1-9 of U.S. Patent No. 9,267,135 OR claims 1-16 of U.S. Patent No. 9,587,252. 
Although the claims at issue are not identical, they are not patentably distinct from each other because an RNA-guided genome editing system for use in a eukaryotic cell comprising a guide RNA sequence in the form of crRNA-tracrRNA fusion transcript of between 100 and 250 nucleotides in U.S. Patent No. 11,359,211; a Cas9-guide RNA complex in which the guide RNA of between about 10 to about 250 nucleotides being used in a method of visualizing a target nucleic acid sequence in a eukaryotic cell in U.S. Patent No. 9,970,024; a Cas9-guide RNA complex in which the guide RNA is a tracrRNA-crRNA fusion of between about 10 to about 250 nucleotides being used in a method of modulating expression of a target nucleic in a eukaryotic cell in U.S. Patent No. 10,640,789; a Cas9-guide RNA complex in which the guide RNA is between about 100 to about 250 nucleotides being used in a method of modulating expression of a gene in a eukaryotic cell in vitro in U.S. Patent No. 9,267,135; OR a Cas9-guide RNA complex in which the guide RNA is a tracrRNA-crRNA fusion of between about 10 to about 500 nucleotides being used in a method of modulating expression of two or more target nucleic acids in a eukaryotic cell in U.S. Patent No. 9,587,252 encompasses and/or anticipates an RNA-guide genome editing system for use in a eukaryotic cell in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub- should the genus issue as a patent after the species of sub-genus.

Claims 546 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,717,990 in view of in view of Doudna et al (US 2014/0068797 with an effective filing date of 05/25/2012; IDS). 
The claims of the present application differ from claims 1-10 of U.S. Patent No. 10,717,990 in reciting specifically at least that “the guide RNA is a crRNA-tracRNA fusion transcript of between 100 nucleotides and 250 nucleotides”.
At about the effective filing date of the present application, Doudna et al disclosed at least a composition comprising: (a) a DNA-targeting RNA comprising: (i) a first segment comprising a nucleotide sequence that is complementary to a sequence in a target DNA, and (ii) a second segment that interacts with a site-directed modifying polypeptide; and (b) the site-directed modifying polypeptide (e.g., Cas9/Csn1 endonuclease from Streptococcus pyogenes), for site-specific modification of a target DNA (e.g., in naked DNA in vitro, chromosomal DNA in cells in vitro, chromosomal DNA in cells in vivo); and a method of site-specific modification of a target DNA in chromosomal DNA in eukaryotic cells using the same composition (Abstract; Summary; particularly paragraphs [0008]-[0009], [0017], [0021], [0131]-[0132], [0136]-[0137], [0165]-[0167], [0169]-[0170], [0177]-[0178], [0185], [0188], [0226], [0237]-[0238], [0253]-[0254], [0256], [0260], [0444]; Example 1 and Fig. 1).  Doudna et al taught that the DNA-targeting RNA comprises: (i) a crRNA molecule comprising both the DNA-targeting segment of the DNA-targeting RNA and a stretch of nucleotides that forms one half of a double stranded RNA duplex (dsRNA duplex) of the protein-binding segment of the DNA-targeting RNA, and (ii) a tracrRNA molecule comprising a stretch of nucleotides that forms the other half of the dsRNA duplex of the protein-binding segment of the DNA-targeting RNA, wherein the DNA-targeting RNA can be in the form of a double-molecule DNA-targeting RNA or a single-guide RNA (paragraphs [0136]-[0137]).  Doudna et al taught that a single-guide RNA can be comprised at least of a DNA-targeting segment with a length from about 12 nt to about 30 nt (paragraph [0166]) and a protein-binding segment of a DNA-targeting RNA having a length from about 10 to about 100 nucleotides (paragraph [0183]).  Doudna et al stated explicitly “As an illustrative, non-limiting example, a protein-binding segment of a DNA targeting RNA that comprises two separate molecules can comprise (i) base pairs 40-75 of a first RNA molecule that is 100 base pairs in length; and (ii) base pairs 10-25 of a second RNA molecule that is 50 base pairs in length” (paragraph [0130]).  An exemplary tracrRNA molecule is the 75-bp tracrRNA and an exemplary 42-nt crRNA containing a variable 20nt-DNA targeting segment are also depicted in Fig. 9.
Accordingly, it would have been obvious for an ordinary skilled artisan to modify a method of modulating expression of a target nucleic acid in a eukaryotic cell in claims 1-10 of U.S. Patent No. 10,717,990 using a guide RNA sequence comprising a guide sequence complementary to the target nucleic acid sequence and a gRNA scaffold sequence having SEQ ID NO: 46  by also using such a guide RNA in the form of a tracrRNA-crRNA fusion transcript of a size between 100-250 nucleotides in length, in light of the teachings of Doudna et al as set forth above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the modification because Doudna et al taught successfully using a single-guide RNA comprised of at least of a DNA-targeting segment with a length from about 12 nt to about 30 nt and a protein-binding segment of a DNA-targeting RNA having a length from about 10 to about 100 nucleotides.

Claims 547 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-68 of U.S. Patent No. 11,359,211 in view of in view of Doudna et al (US 2014/0068797 with an effective filing date of 05/25/2012; IDS). 
The claims of the present application differ from claims 1-68 of U.S. Patent No. 11,359,211 in reciting specifically a method of altering a eukaryotic cell by providing the eukaryotic cell with a Cas enzyme of a Type II CRISPR system along with a guide RNA in the form of a crRNA-tracrRNA fusion transcript of between 100-250 nucleotides to effect cleavage of the genomic DNA of the eukaryotic cell in a site-specific manner.
At about the effective filing date of the present application, Doudna et al disclosed at least a composition comprising: (a) a DNA-targeting RNA comprising: (i) a first segment comprising a nucleotide sequence that is complementary to a sequence in a target DNA, and (ii) a second segment that interacts with a site-directed modifying polypeptide; and (b) the site-directed modifying polypeptide (e.g., Cas9/Csn1 endonuclease from Streptococcus pyogenes), for site-specific modification of a target DNA (e.g., in naked DNA in vitro, chromosomal DNA in cells in vitro, chromosomal DNA in cells in vivo); and a method of site-specific modification of a target DNA in chromosomal DNA in eukaryotic cells using the same composition (Abstract; Summary; particularly paragraphs [0008]-[0009], [0017], [0021], [0131]-[0132], [0136]-[0137], [0165]-[0167], [0169]-[0170], [0177]-[0178], [0185], [0188], [0226], [0237]-[0238], [0253]-[0254], [0256], [0260], [0444]; Example 1 and Fig. 1).  Doudna et al taught that the DNA-targeting RNA comprises: (i) a crRNA molecule comprising both the DNA-targeting segment of the DNA-targeting RNA and a stretch of nucleotides that forms one half of a double stranded RNA duplex (dsRNA duplex) of the protein-binding segment of the DNA-targeting RNA, and (ii) a tracrRNA molecule comprising a stretch of nucleotides that forms the other half of the dsRNA duplex of the protein-binding segment of the DNA-targeting RNA, wherein the DNA-targeting RNA can be in the form of a double-molecule DNA-targeting RNA or a single-guide RNA (paragraphs [0136]-[0137]).  Doudna et al taught that a single-guide RNA can be comprised at least of a DNA-targeting segment with a length from about 12 nt to about 30 nt (paragraph [0166]) and a protein-binding segment of a DNA-targeting RNA having a length from about 10 to about 100 nucleotides (paragraph [0183]).  Doudna et al stated explicitly “As an illustrative, non-limiting example, a protein-binding segment of a DNA targeting RNA that comprises two separate molecules can comprise (i) base pairs 40-75 of a first RNA molecule that is 100 base pairs in length; and (ii) base pairs 10-25 of a second RNA molecule that is 50 base pairs in length” (paragraph [0130]).  An exemplary tracrRNA molecule is the 75-bp tracrRNA and an exemplary 42-nt crRNA containing a variable 20nt-DNA targeting segment are also depicted in Fig. 9.
Accordingly, it would have been obvious for an ordinary skilled artisan to use at least an RNA-guided genome editing system in issued claims of U.S. Patent No. 11,359,211 in a method for altering a eukaryotic cell, in light of the issued claims drawn to an ex vivo eukaryotic cell containing the same RNA-guided genome editing system in U.S. Patent No. 11,359, 211 along with the teachings of Doudna et al as set forth above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the modification because US Patent No. 11,359,211 already contains issued claims directed to an ex vivo eukaryotic cell containing an RNA-guided genome editing system; and Doudna et al also taught at least a method of site-specific modification of a target DNA in chromosomal DNA in eukaryotic cells using a composition comprising: (a) a DNA-targeting RNA comprising: (i) a first segment comprising a nucleotide sequence that is complementary to a sequence in a target DNA, and (ii) a second segment that interacts with a site-directed modifying polypeptide; and (b) the site-directed modifying polypeptide (e.g., Cas9/Csn1 endonuclease from Streptococcus pyogenes).

Claims 546-547 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 19-23, 25-41, 43-47 and 49-59 of copending Application No. 14/318,933; claims 1-4 and 7-16 of copending Application No. 14/701,912; OR claims 1-6 and 25-31 of copending Application No. 14/681,510 in view of Doudna et al (US 2014/0068797 with an effective filing date of 05/25/2012; IDS). 
The claims of the present application differ from claims 1-17, 19-23, 25-41, 43-47 and 49-59 of copending Application No. 14/318,933; claims 1-4 and 7-16 of copending Application No. 14/701,912; OR claims 1-6 and 25-31 of copending Application No. 14/681,510 in reciting specifically that “the guide RNA is a crRNA-tracRNA fusion transcript of between 100 nucleotides and 250 nucleotides”.
At about the effective filing date of the present application, Doudna et al disclosed at least a composition comprising: (a) a DNA-targeting RNA comprising: (i) a first segment comprising a nucleotide sequence that is complementary to a sequence in a target DNA, and (ii) a second segment that interacts with a site-directed modifying polypeptide; and (b) the site-directed modifying polypeptide (e.g., Cas9/Csn1 endonuclease from Streptococcus pyogenes), for site-specific modification of a target DNA (e.g., in naked DNA in vitro, chromosomal DNA in cells in vitro, chromosomal DNA in cells in vivo); and a method of site-specific modification of a target DNA in chromosomal DNA in eukaryotic cells using the same composition (Abstract; Summary; particularly paragraphs [0008]-[0009], [0017], [0021], [0131]-[0132], [0136]-[0137], [0165]-[0167], [0169]-[0170], [0177]-[0178], [0185], [0188], [0226], [0237]-[0238], [0253]-[0254], [0256], [0260], [0444]; Example 1 and Fig. 1).  Doudna et al taught that the DNA-targeting RNA comprises: (i) a crRNA molecule comprising both the DNA-targeting segment of the DNA-targeting RNA and a stretch of nucleotides that forms one half of a double stranded RNA duplex (dsRNA duplex) of the protein-binding segment of the DNA-targeting RNA, and (ii) a tracrRNA molecule comprising a stretch of nucleotides that forms the other half of the dsRNA duplex of the protein-binding segment of the DNA-targeting RNA, wherein the DNA-targeting RNA can be in the form of a double-molecule DNA-targeting RNA or a single-guide RNA (paragraphs [0136]-[0137]).  Doudna et al taught that a single-guide RNA can be comprised at least of a DNA-targeting segment with a length from about 12 nt to about 30 nt (paragraph [0166]) and a protein-binding segment of a DNA-targeting RNA having a length from about 10 to about 100 nucleotides (paragraph [0183]).  Doudna et al stated explicitly “As an illustrative, non-limiting example, a protein-binding segment of a DNA targeting RNA that comprises two separate molecules can comprise (i) base pairs 40-75 of a first RNA molecule that is 100 base pairs in length; and (ii) base pairs 10-25 of a second RNA molecule that is 50 base pairs in length” (paragraph [0130]).  An exemplary tracrRNA molecule is the 75-bp tracrRNA and an exemplary 42-nt crRNA containing a variable 20nt-DNA targeting segment are also depicted in Fig. 9.
Accordingly, it would have been obvious for an ordinary skilled artisan to modify a method of causing a deletion or insertion in a target nucleic acid in a eukaryotic cell in claims 1-17, 19-23, 25-41, 43-47 and 49-59 of copending Application No. 14/318,933; a method of altering a stem cell in claims 1-4 and 7-16 of copending Application No. 14/701,912; OR a method of targeting a Cas9 protein to a plurality of target nucleic acids in a eukaryotic cell in claims 1-6 and 25-31 of copending Application No. 14/681,510, in which methods a guide RNA sequence comprising a guide sequence complementary to the target nucleic acid sequence and a gRNA scaffold sequence having SEQ ID NO: 46  is in the form of a tracrRNA-crRNA fusion transcript of a size between 100-250 nucleotides in length, in light of the teachings of Doudna et al as set forth above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the modification because Doudna et al taught successfully using a single-guide RNA comprised of at least of a DNA-targeting segment with a length from about 12 nt to about 30 nt and a protein-binding segment of a DNA-targeting RNA having a length from about 10 to about 100 nucleotides.
This is a provisional nonstatutory double patenting rejection.

Conclusions
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1631